It is insisted in the petition for rehearing: (1) That the cross-petition and answer of the defendants in error do not state a defense; (2) that the matters therein set out were not proper subjects of a counterclaim; and (3) that the same were barred by the statute of limitation: and (4) that there was not sufficient evidence to support the verdict. The pleading filed by the plaintiff in error, to which the cross-petition and answer were filed, it will be recalled, was based upon a promissory note and a real estate mortgage given to secure the same, and the prayer was for judgment for the amount of the note and for foreclosure of the mortgage.
In the answer and cross-petition there are six counts, all of which attempt to set up a defense to the action. In answer to objection that no defense was stated, it will only be necessary to set out the second and fifth paragraphs of this pleading. The second paragraph is as follows:
"As a second and further defense to said note and mortgage, and by way of amended cross-petition against the said intervener, S.J. Cooper, these defendants allege and say: (1) That the said intervener was paid the said $700 so obtained by said note and mortgage described in said intervener's cross-petition as part and parcel of the sale of land by the said intervener to these defendants. That the said intervener, then and now residing with his family in the state of Kansas, approached these defendants, who were then residents of the state of Missouri, with a proposition to sell to the defendants certain lands claimed to be owned by him in Oklahoma, and to trade the same to these defendants for certain real and personal property by them owned in the state of Missouri. That said negotiations were part carried on by and through one Harper, who claimed to be acting as agent, but who, in fact, was in partnership with said Cooper. That by reason of said representations defendants were induced as a part of said transaction to enter into the contract hereto attached and marked Exhibit A. That the defendants were induced to come to Oklahoma and investigate the lands so claimed to be owned by the said Cooper, and which he proposed to turn over in part payment for the lands and personal property of the said defendants. That the said Cooper then claimed to be the' owner of the southeast half of the northeast quarter, and the east half of the southeast quarter of section 1 in township 25 north, of range 21, then in said Woodward county, now situate in said Harper county, which was a portion of the body of the land aforesaid. That he also claimed to own the southwest quarter of the northeast quarter, the northwest quarter of the southeast quarter, and the east half of the southwest quarter of section 32, and the south half of the southeast quarter of said section 32 in township 26, and lots 2 and 3 of section 5 in township 25, all being in range 22, as aforesaid, in said county and state. That the said Cooper conveyed these defendants to the neighborhood of the last-described tracts of lands, and exhibited and showed to the said defendants, in part, other and different lands than the said described lands, and claimed and presented to the defendants that the lands he was showing to the said defendants were the tracts of lands he owned and had proposed to trade and sell, as aforesaid to the defendants. That the lands in fact shown to these defendants were other and more valuable lands owned by the said Cooper, and known by the said Cooper, at the time he so represented said lands to be the lands owned by him, to be of greater value than the lands he in fact owned or controlled, and well knowing at the time that he did not own or control the lands he did show the said defendants, *Page 108 
but that he so showed and represented said lands to the said defendants for the sole purpose of misleading and defrauding these defendants. That the said defendants did not know the truth of the said representations and pretensions so made by the said Cooper, or where the lands he (the said Cooper) represented he owned were, in fact, located, or where the lines thereon run, and relied upon the truth of said representations accepted in said trade the lands hereinbefore described, and which said lands so conveyed were not, in fact, the lands so shown and exhibited by the said Cooper, and which said lands so shown by the said Cooper as being the lands which he was selling to, and would convey to, the said plaintiff are described as follows, to wit: 'The southwest quarter of the northeast quarter, and the east half of the southeast quarter, the southwest quarter of the southeast quarter, and the south half of the southwest quarter of section 32, in township 26 north, of range 22; the northwest quarter of the northeast quarter, the northeast quarter of the northwest quarter of section 5 in township 25 north, of range 22, Harper county and state of Oklahoma.' That the lands so conveyed to the said defendant were of a much less value than the lands so shown and exhibited as aforesaid, to wit, in the sum of $1,200, and by reason of which said fraudulent representations and pretense the said defendants are and were damaged by the said Cooper in the sum of $1,200."
The fifth paragraph is as follows:
"These defendants for a fifth and further cause of action allege and say that they adopt each and every of the allegations contained in the second count of defendants' amended answer and amended cross-petition contained the same as if herein written in full. These defendants further allege the fact to be that the note and mortgage sued upon was given for money borrowed by the said defendants, and for an amount that was figured as being the difference in the valuation of the properties traded by the said defendants to the said Cooper and the properties traded by the said Cooper to these defendants, as aforesaid, and the basis of such computation was that the said deed of conveyance conveyed a good and perfect title, and not a defective one as heretofore alleged; that the lands that were to be conveyed and the lands which were conveyed were not the same lands as hereinbefore alleged, and that the said 480 acres of land the said Cooper represented he had power and authority to convey to the said defendants was true and that he had such authority, when in truth he had none, but same were then government lands over which he had no control as hereinbefore alleged, and that the said Cooper at the time when he made such representations, and each of them knew that they and each of them were false and untrue, and that he made such representations for the purpose of misleading and defrauding the defendants and each of them, and they, believing in said representations, and each of them, and relying thereon, and believing therefrom that there was due from the said defendants to the said Cooper as balance on said trade the sum of $700, entered into negotiations by and with the knowledge and advice of the said Cooper for the borrowing of the money represented by the said note; that the said Cooper was present at the time of the negotiation of the said loan and knew the purpose for which the same was negotiated and made, and received the money so obtained on the said note of and by his said fraudulent representations aforesaid, so that as to him (the said Cooper) the said note so sued upon was and is without any consideration whatever. Defendants allege that by virtue of the said many frauds and misrepresentations of the said Cooper, and the breach of the said covenants of the said deed as aforesaid, the said defendants have been and are damaged in the aggregate sum of $6,700."
It occurs; to us that the allegations of the answer and cross-petition above set out are sufficient, if sustained by the proof, to constitute a defense to the action, and that no citation of authority is necessary to support this proposition. It is equally clear that the defense attempted to be stated in the pleading was the proper subject of a counterclaim under sections 4745 and 4746, Rev. Laws 1910, inasmuch as the counterclaim for damages attempted to be stated arose out of contract, that is, the contract of exchange of property entered into between these parties, and resulted from a breach of the obligation of such contract by the plaintiff in error. Mowatt v. Shidler et al., 66 Okla. 303, 168 Pac. page 1169. Under the section of the statute last above cited (section 4746), the counterclaim is not barred, since that statute expressly provides that:
"Such set-off or counterclaim shall not be barred by the statutes of limitations until the claim of the plaintiff is so barred." Advance Threshing Co. v. Doak et al., 36 Okla. 532,129 P. 736; Stauffer et al. v. Campbell, 30 Okla. 76,118 P. 391; McKay v. H. A. Hall   Co., 30 Okla. 773,120 P. 1108. 39 L. R. A. (N. S.) 658.
The record does not show that there was either a demurrer to the evidence or motion for a directed verdict. Therefore the question of the sufficiency of the evidence to support the verdict cannot be raised by assignment here, as is attempted to be done in the petition for rehearing Muskogee Electric Traction Co. v. Reed, 36 Okla. 334, 130 P. 157; Reed v. Scott, 50 Okla. 757. 151 P. 484; Simpson v. Maudlin,61 Okla. 92, 160 P. 481; Van Arsdale   Orborne *Page 109 
Brokerage Co. v. Hart, 62 Okla. 119, 162 P. 461.
It therefore appears that the assignments set out in the petition for rehearing are not well taken, and that the rehearing should be denied and the original opinion filed herein adhered to.
By the Court: It is so ordered.